
	
		I
		112th CONGRESS
		1st Session
		H. R. 242
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2011
			Mr. Herger (for
			 himself, Mr. McClintock,
			 Mr. McCarthy of California, and
			 Mr. Daniel E. Lungren of California)
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To clarify the implementation and enforcement of Subpart
		  B of the Travel Management Rule (36 CFR 212), relating to the designation of
		  roads, trails, and areas for motor vehicle use, in administrative units of the
		  National Forest System in California, and for other purposes.
	
	
		1.Implementation and
			 enforcement of Subpart B of the Travel Management Rule on National Forest
			 System land in California
			(a)Consideration of
			 routes not previously consideredNo funds appropriated or otherwise made
			 available to the Secretary of Agriculture may be used to implement or enforce
			 Subpart B of the Travel Management Rule (subpart B of part 212 of title 36,
			 Code of Federal Regulations), relating to the designation of roads, trails, and
			 areas for motor vehicle use, in an administrative unit of the National Forest
			 System in California unless the Secretary has completed post-Subpart B Project
			 Level Trail Planning of unauthorized routes in the unit not considered in
			 subpart B.
			(b)Treatment of
			 maintenance-Level 3 roadsIn
			 implementing Subpart B of the Travel Management Rule in an administrative unit
			 of the National Forest System in California, the Secretary of Agriculture may
			 not treat a maintenance-level 3 road (as defined in the Forest Service
			 Handbook) as a highway for purposes of determining applicability
			 of division 16.5 of the California Vehicle Code (section 38000 et seq.),
			 relating to off-highway motor vehicles.
			
